Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William A. Munck (Reg. No. 39,308) on 12/20/2021.
The application has been amended as follows:
1.	(Currently Amended)	A method for managing short data service (SDS) communication in a mission critical data (MCData) communication system, by a MCData user equipment (UE), the method comprising:
identifying a presence of allow-to-transmit data in MCData user profile configuration data for transmitting a one-to-one standalone SDS message to a receiving MCData UE;
identifying a size of a payload of the one-to-one standalone SDS message based on the presence of the allow-to-transmit data and maximum amount of data for a single request; and
in case that the size of the payloads of the one-to-one standalone SDS message is not greater than the maximum amount of data for the single request, transmitting the one-to-one standalone SDS message to the receiving MCData UE in the single request using one of a signaling control plane or a media plane,
wherein the transmitting the one-to-one standalone SDS message comprises:
in case that the size of the payload is less than or equal to maximum payload size for the signaling control plane, transmitting the one-to-one standalone SDS message using the signaling control plane, and
in case that the size of the payload is greater than maximum payload size for the signaling control plane, transmitting the one-to-one standalone SDS message using the media plane.

2.	(Canceled) 

4-8.	(Canceled)

9.	(Currently Amended)	A mission critical data (MCData) user equipment (UE) for managing short data service (SDS) communication in a MCData communication system, the MCData UE comprises a SDS manager configured to:
identify a presence of allow-to-transmit data in MCData user profile configuration data for transmitting a one-to-one standalone SDS message to a receiving MCData UE;
identify a size of a payload of the one-to-one standalone SDS message, based on the presence of the allow-to-transmit data and maximum amount of data for a single request; and
in case that the size of the payloads of the one-to-one standalone SDS message is not greater than the maximum amount of data for the single request, transmit the one-to-one standalone SDS message to the receiving MCData UE in the single request, using one of a signaling control plane and a media plane,
wherein the SDS manager is configured to:
in case that the size of the payload is less than or equal to maximum payload size for the signaling control plane, transmit the one-to-one standalone SDS message using the signaling control plane, and
in case that the size of the payload is greater than maximum payload size for the signaling control plane, transmit the one-to-one standalone SDS message using the media plane.

10.	(Canceled)	

12-15.	 (Canceled)

Allowable Subject Matter
Claims 1, 3, 9 and 11 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 11/19/2021 and Examiner’s amendment, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643